977 F.2d 573
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.IN RE:  Pierre Meres RICHARD, Petitioner.
No. 92-8067.
United States Court of Appeals,Fourth Circuit.
Submitted:  September 28, 1992Decided:  October 20, 1992

Petition denied by unpublished per curiam opinion.
Pierre Meres Richard, Petitioner Pro Se.
PETITION DENIED.
Before WILKINSON, NIEMEYER, and LUTTIG, Circuit Judges.
PER CURIAM:


1
Pierre Meres Richard has filed a petition for a writ of mandamus compelling the district court to act on his 28 U.S.C. § 2255 (1988) motion.  Richard moved in February 1992 for relief from the sentence imposed pursuant to his conviction on drug charges in 1988.  In February, the district court ordered the government to respond.  The government's answer was filed on March 3, and Richard filed a reply to the answer on March 17.  Richard filed this mandamus petition on August 28, 1992.  We hold that the delay in the district court has not been unreasonable.  Therefore, we deny the mandamus petition.  However, the denial is without prejudice to Richard's right to refile if the district court fails to act on his motion within a reasonable time.


2
Although we grant Richard's motion to proceed in forma pauperis, we deny his petition for mandamus.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

PETITION DENIED